Exhibit 10.6

EXECUTION VERSION

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT, dated as of June 14, 2016 (this “Agreement”),
is made by the signatory hereto indicated as a “Grantor” (the “Grantor”) in
favor of U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent for the Priority
Lien Secured Parties (in such capacity and, together with its permitted
successors and assigns in such capacity, the “Collateral Agent”).

WHEREAS, the Grantor entered into a Collateral Agreement dated as of June 14,
2016 (as amended, restated, supplemented or otherwise modified from time to
time, the “Collateral Agreement”) among the Grantor, the Collateral Agent and
the other persons party thereto, pursuant to which Grantor granted to the
Collateral Agent, for the benefit of the Priority Lien Secured Parties, a
security interest in the Trademark Collateral (as defined below); and

WHEREAS, pursuant to the Collateral Agreement, Grantor agreed to execute this
Agreement, in order to record the security interest granted to the Collateral
Agent for the benefit of the Priority Lien Secured Parties with the United
States Patent and Trademark Office.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantor hereby agrees with the Collateral Agent as follows:

SECTION 1. Defined Terms

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Collateral Agreement, and if not defined therein, shall
have the respective meanings given thereto in the Collateral Agency Agreement
referred to therein.

SECTION 2. Notice and Confirmation of Grant of Security Interest in Trademark
Collateral

SECTION 2.1 Notice and Confirmation of Grant of Security. Grantor hereby
confirms the grant in the Collateral Agreement to the Collateral Agent, for the
benefit of the Priority Lien Secured Parties, of a security interest in, all of
the following property, in each case, wherever located and now owned or at any
time hereafter acquired by Grantor or in which Grantor now has or at any time in
the future may acquire any right, title or interest (collectively, the
“Trademark Collateral”) as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of Grantor’s Priority Lien Obligations:

All of Grantor’s right, title and interest in and to all domestic, foreign and
multinational trademarks, service marks, trade names, corporate names, company
names, business names, fictitious business names, trade dress, trade styles,
logos, Internet domain names and other indicia of origin or source
identification, whether registered or unregistered, and with respect to any and
all of the foregoing: (i) all registrations and applications for registration
thereof including, without limitation, the registrations and applications listed
in Schedule A attached hereto, (ii) all extension and renewals thereof,
(iii) all of the goodwill of the business connected with the use of and
symbolized by any of the foregoing, (iv) all rights to sue or otherwise recover
for any past, present and future infringement, dilution, or other violation
thereof, (iv) all Proceeds of the foregoing, including, without limitation,
license fees, royalties, income, payments, claims, damages and proceeds of suit
now or hereafter due and/or payable with respect thereto, and (v) all other
trademark rights accruing thereunder or pertaining thereto throughout the world.



--------------------------------------------------------------------------------

SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Trademark Collateral include or the security
interest granted under Section 2.1 hereof attach to any “intent-to-use”
application for registration of a Trademark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing and acceptance of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
solely to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein could impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law.

SECTION 3. Collateral Agreement and Collateral Agency Agreement

The security interest confirmed pursuant to this Agreement is confirmed in
conjunction with the security interest granted to the Collateral Agent for the
Priority Lien Secured Parties pursuant to the Collateral Agreement, and the
Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Trademark
Collateral made and granted hereby are more fully set forth in the Collateral
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Agreement is deemed to conflict with the Collateral Agreement or the Collateral
Agency Agreement, the provisions of the Collateral Agreement or the Collateral
Agency Agreement, as applicable, shall control.

SECTION 4. Governing Law

THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING
TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN
THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND EFFECT OF
PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

SECTION 5. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

GOGO BUSINESS AVIATION LLC,

as Grantor

By:   /s/ Norman Smagley   Name: Norman Smagley  

Title: Executive Vice President, Chief Financial

          Officer and Assistant Secretary



--------------------------------------------------------------------------------

Accepted and Agreed:

 

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

By:   /s/ Linda Garcia   Name:   Linda Garcia   Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE A

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND APPLICATIONS

Gogo Business Aviation LLC U.S. Trademark Registrations

 

Trademark

  

Class

  

Appl. No.

  

Appl. Date

  

Reg. No.

  

Reg. Date

AIRCELL

   9, 38    75679536    4/9/1999    2641476    10/29/2002

AIRCELL

   9    75679720    4/9/1999    2606315    8/13/2002

AIRCELL

   38    74246637    2/18/1992    1997223    8/27/1996

AIRCELL

   9    77175183    5/8/2007    3473337    7/22/2008

AIRCELL

   38    77175204    5/8/2007    3561842    1/13/2009

AIRCELL (and design)

   38    85495466    12/14/2011    4186069    8/7/2012

AIRCELL (and design)

   9    85495497    12/14/2011    4186071    8/7/2012

AIRCELL AXXESS

   38    77175208    5/8/2007    3513369    10/7/2008

AIRCELL AXXESS

   38    78595026    3/25/2005    3286856    8/28/2007

AIRCELL AXXESS

   9    78595031    3/25/2005    3286857    8/28/2007

AIRCELL AXXESS

   9    77175191    5/8/2007    3481693    8/5/2008

IN AIR & ON.

   38    85495479    12/14/2011    4260362    12/18/2012

IN TOUCH, IN FLIGHT

   38    75561855    9/30/1998    2307311    1/11/2000

IN TOUCH, IN FLIGHT

   38    77175218    5/8/2007    3477620    7/29/2008

AIRFONE

   38    74035115    3/5/1990    1861211    11/1/1994

1-800-AIRFONE

   38    74676977    5/5/1995    2089648    8/19/1997

IN TOUCH, IN FLIGHT

   38    77175218    5/8/2007    3477620    7/29/2008

Gogo Business Aviation U.S. Trademark Applications

None.

EXCLUSIVE LICENSES TO REGISTERED UNITED STATES COPYRIGHTS, PATENTS AND
TRADEMARKS

None.